DETAILED ACTION
Claim Status

Claims 15-24 are pending, with claims 15 and 21 being independent.
Claims 15, 17 and 19 have been amended. 
Claims 21-24 have been newly added herein.
Claims 15-24 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20160240626 A1).

Regarding independent claim 15, Chang et al. teach a vertical transport field effect transistor (VTFET) device 100 (fig. 1H; ¶¶ 0010-0047), comprising:
a plurality of fin segments 110, 210, wherein at least one fin segment is on a first bottom source/drain region 110a, at least one fin segment is on a second bottom source/drain region 
a first intervening portion 108 of an upper insulator layer is between the first bottom source/drain region 110a and the second bottom source/drain region 210a;
a bottom spacer layer 116 on the first intervening portion 108,
a gate dielectric layer 214a on the bottom spacer layer 116 on the first intervening portion 108, wherein the bottom spacer layer 116 on the first intervening portion 108 is between the gate dielectric layer 214a and the first intervening portion 108.

Chiang et al. show only two transistors NMOS 102 and PMOS 202 next to each other and isolated by insulating structure spacer 118a, spacer 116 and STI 108 in fig. 1H. However, this is naturally recognized that more transistors can be formed in the same device adjacent to the transistors 102, 202 by isolating using similar insulating structure. A PMOS transistor similar to transistor 202 can be formed on left side of NMOS transistor 102 in fig. 1H and can be mapped to third transistor comprising a third bottom source/drain region, a third fin protrusions, a third gate electrode and a third gate electrode etc. Considering a third PMOS transistor, the below limitations are met:
atleast one fin segment is on a third bottom source/drain region,
and third bottom source/drain region have the opposite doping (PMOS) from the first bottom source/drain region (NMOS);
and a second intervening portion 108 of the upper insulator layer is between the first bottom source/drain region 110a and the third bottom source/drain region;
a bottom spacer layer 116 on the second intervening portion 108.


Regarding independent claim 15, Chang et al. teach a vertical transport field effect transistor (VTFET) device 100 (fig. 1H; ¶¶ 0010-0047), comprising:
a lower insulator layer (BOX layer of SOI substrate, ¶ 0011) on a carrier layer (Bulk substrate);
a first bottom source/drain region 110a, a second bottom source/drain region 210a, on the lower insulator layer, wherein the first bottom source/drain region 110a is n-doped or p-doped (n-doped) and the second bottom source/drain region 210a have the opposite doping (p-doped) from the first bottom source/drain region 110a;
a first intervening portion 108 of an upper insulator layer on the lower insulator layer between the first bottom source/drain region 110a and the second bottom source/drain region 210a;
a second intervening portion 108 of the upper insulator layer on the lower insulator layer between the first bottom source/drain region 110a;
a plurality of fin segments 110 on the first bottom source/drain region 110a;
a plurality of fin segments 210 on the second bottom source/drain region 210a;
a bottom spacer layer 116 on the first intervening portion 108.

Chiang et al. show only two transistors NMOS 102 and PMOS 202 next to each other and isolated by insulating structure spacer 118a, spacer 116 and STI 108 in fig. 1H. However, this is naturally recognized that more transistors can be formed in the same device adjacent to the transistors 102, 202 by isolating using similar insulating structure. A PMOS transistor similar to transistor 202 can be formed on left side of NMOS transistor 102 in fig. 1H and can be mapped to third transistor comprising a third bottom source/drain region, a third fin protrusions, a third gate electrode and a third gate electrode etc. Considering a third PMOS transistor, the below limitations are met:

a second intervening portion 108 of the upper insulator layer on the lower insulator layer between the first bottom source/drain region 110a and the third bottom source/drain region;
a plurality of fin segments on a third bottom source/drain region; and
a bottom spacer layer 116 on the second intervening portion 108.

Regarding claim 16, Chang et al. further teach the VTFET device of claim 15, wherein the first bottom source/drain region, second bottom source/drain region, and third bottom source/drain region each have a divot (accommodating source regions).

Regarding claim 17, Chang et al. further teach the VTFET device of claim 16, further comprising a lower insulating layer (BOX layer of SOI substrate, ¶ 0011) between a substrate (Bulk substrate of SOI substrate) and the first intervening portion of the upper insulator layer 108 and between the substrate and the second intervening portion 108 of the upper insulator layer (fig. 1H).

Regarding claim 18 and 22, Chang et al. further teach the VTFET device of claim 16, further comprising a top source/drain 110c, 210c etc on each of the plurality of fin segments (fig. 1H).

Regarding claim 19, Chang et al. further teach the VTFET device of claim 18, further comprising a conductive gate laver 214b on the gate dielectric layer 214a, wherein the gate dielectric layer 214a is also on each of the plurality of fin segments 110b, 210b etc (fig. 1H).

Regarding claim 20, Chang et al. further teach the VTFET device of claim 18, further comprising a first bottom electrical contact 112 formed to the first bottom source/drain region 110a, 210a etc, wherein the first bottom electrical contact 112 is located on the divot of the first bottom source/drain region 116 (fig. 1H). Note: The term “ON” is used for broader perspective. It is a directional phrase, meaning an object can be above or bottom or left or right of another object with or without other objects in between. 

Regarding claim 23, Chang et al. further teach the VTFET device of claim 22, further comprising a gate dielectric layer 214a on the bottom spacer layer on the first intervening portion 108, wherein the bottom spacer layer 116 on the first intervening portion 108 is between the gate dielectric layer 214a and the first intervening portion 108 (fig. 1H).

Regarding claim 24, Chang et al. further teach the VTFET device of claim 23, further comprising a conductive gate layer 214b on the gate dielectric layer 214a, wherein the gate dielectric layer is also on each of the plurality of fin segments 110b, 210b etc (fig. 1H).

Examiner’s Note
Claims 15-24 are still broad and can be rejected easily using prior arts cited in in PTO-892 on 05/12/2021. Applicant is requested to review those prior arts to expedite the prosecution.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD M HOQUE/Examiner, Art Unit 2817